United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF THE NAVY, NORTH
ISLAND NAVAL SUPPLY, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-564
Issued: September 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 23, 2008 appellant filed a timely appeal of the September 23, 2008 merit
decision of the Office of Workers’ Compensation Programs, finding that he received an
overpayment in the amount of $1,038.12 for which he was at fault. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the overpayment.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,038.12 from November 15 through 26, 2005 after he returned to work; and
(2) whether the Office properly found that appellant was at fault in creating the overpayment
and, therefore, ineligible for waiver of the recovery.
FACTUAL HISTORY
By letter dated April 18, 2005, the Office accepted that on March 9, 2005 appellant, then
a 63-year-old industrial equipment repairer, sustained bilateral wrist fractures, bilateral small
subdural hematomal hemorrhage, closed right frontal sinus fracture of the malar and maxillary
bones, closed skull fracture with no mention of intracranial injury, open forehead

wound/laceration with no complication, right wrist abscess and benign paroxysmal positional
vertigo while in the performance of duty. On July 19, 2005 the Office placed him on the
periodic rolls. Appellant was advised to notify the Office immediately when he returned to work
to avoid an overpayment of compensation, and that, if he worked during any period covered by a
compensation payment, he must return the payment to the Office. He returned to full-time lightduty work on November 15, 2005.
On August 12, 2008 the Office made a preliminary determination that appellant received
an overpayment in the amount of $1,038.12, from November 15 through 26, 2005, because he
received wage-loss compensation for total disability after his return to full-time work and salary.
An overpayment worksheet noted a periodic payment for the stated period in the amount of
$1,038.12 by direct deposit. Appellant was found at fault in the creation of the overpayment. He
was advised that he could request a telephone conference, a final decision based on the written
evidence only or a hearing within 30 days of the date of the letter if he disagreed that the
overpayment occurred, if he disagreed with the amount of the overpayment and if he believed
that recovery of the overpayment should be waived. The Office requested that he complete an
accompanying overpayment recovery questionnaire (Form OWCP-20) and submit financial
documents in support thereof within 30 days. Appellant did not respond within the allotted time
period.
By decision dated September 23, 2008, the Office finalized the determination that
appellant received an overpayment for which he was at fault in the amount of $1,038.12 for the
period November 15 through 26, 2005. It directed him to either repay the overpaid amount in
full or contact the Office within 30 days to arrange a repayment plan.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act1 provides that the United
States shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of his duty.2 Section
8116 of the Act defines the limitations on the right to receive compensation benefits. This
section of the Act provides that, while an employee is receiving compensation, he or she may not
receive salary, pay, or remuneration of any type from the United States, except in limited
circumstances.3
Section 10.500 of the Office’s regulations provides that compensation for wage loss due
to disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.4

1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8102(a).

3

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

4

20 C.F.R. § 10.500.

2

ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,038.12 from November 15 through 26, 2005. The record supports that he received wageloss compensation for temporary total disability after he returned to full-time light-duty work on
November 15, 2005 at his regular salary. As noted, a claimant is not entitled to compensation
after returning to work at wages equal to or exceeding those earned on the date of injury. The
Board, therefore, finds that appellant’s receipt of compensation created an overpayment in the
amount of $1,038.12 for the stated period.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act5 provides that an overpayment of compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.6 The Office may not waive the overpayment of compensation
unless appellant was without fault.7 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.8
On the issue of fault, section 10.433 of the Office’s regulations, provides that an
individual will be found at fault if he or she has done any of the following:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect;
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known was
incorrect.”9
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provides in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the

5

5 U.S.C. § 8129(b).

6

Michael H. Wacks, 45 ECAB 791, 795 (1994).

7

Norman F. Bligh, 41 ECAB 230 (1989).

8

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

9

20 C.F.R. § 10.433(a).

3

complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”10
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating the overpayment because he knew
or should have known he was not entitled to wage-loss compensation for total disability during
the period November 15 through 26, 2005 when he also earned his full salary. In order for the
Office to establish that he was at fault in creating the overpayment of compensation, it must
establish that, at the time appellant received the compensation check in question, he knew or
should have known that the payment was incorrect.11
Based on the circumstances of this case, the Board finds that appellant is not with fault in
creating the overpayment. The Office found that appellant however should have known that he
received an incorrect payment for total temporary disability because he had been advised to
return any money he received after returning to work. Appellant returned to work on
November 15, 2005, but did not return compensation received after that date, even though he
knew or should have known that an overpayment would be created if he accepted compensation
benefits after his return to work. The Board has found a claimant to be at fault in cases where he
or she is receiving compensation checks through direct deposit which involve a series of
payments over several months with clear knowledge that the payments were incorrect.12 It is not
appropriate, however, to make a finding that a claimant has accepted an overpayment by direct
deposit until such time as a reasonable person would have been aware that an overpayment had
occurred. This awareness could be established either through documentation such as a bank
statement or notification from the Office or where a reasonable period of time has passed during
which a claimant could have reviewed independent confirmation of the incorrect payment.13
In this case, appellant received an overpayment of compensation in the amount of
$1,038.12 by direct deposit. Since Office regulations define fault by what the claimant knew or
should have known at the time of acceptance, one of the consequences of electronic fund
transfers is that in many cases the claimant will not be at fault for accepting the first incorrect
payment because the requisite knowledge is lacking at the time of deposit.14 Appellant had no
reason to suspect at the time the $1,038.12 overpayment was deposited into his checking account
that the Office had issued an incorrect payment, given that this was the first incorrect payment
made by the Office.15 As the funds were deposited directly into his bank account, he was not in
a position to immediately decline acceptance of the amount paid by the Office. The Board finds

10

Id. at § 10.433(b); Diana L. Booth, supra note 8.

11

Diana L. Booth, supra note 8.

12

See Karen K. Dixon, 56 ECAB 145 (2004).

13

See K.H., Docket No. 06-191 (issued October 30, 2006).

14

See Karen K. Dixon, supra note 12.

15

See Tammy Craven, 57 ECAB 689 (2006).

4

that appellant was not at fault in either creating or accepting the overpayment of $1,038.12 for
the period November 15 through 26, 2005.16
Since appellant was without fault in the creation of the overpayment, the Office may only
recover the overpayment in accordance with section 8129(b) of the Act17 if a determination has
been made that recovery of the overpayment would neither defeat the purpose of the Act nor be
against equity and good conscience.18 The case will be remanded to the Office for further
development with respect to whether appellant is entitled to waiver of the $1,038.12
overpayment. After such further development as the Office may find necessary, it should issue
an appropriate decision on the issue of whether the recovery of the overpayment should be
waived.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $1,038.12, during the period November 15 through 26, 2005 because he received wage-loss
compensation after he returned to work at full salary. The Board, however, finds that the Office
improperly found that appellant was at fault in creating the overpayment. The case is remanded
to determine whether waiver of the recovery of the overpayment is warranted.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed and remanded in part.
Issued: September 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
16

Id.

17

5 U.S.C. § 8129(b).

18

The guidelines for determining whether recovery of an overpayment would defeat the purpose of the Act or
would be against equity and good conscience are set forth in 20 C.F.R. §§ 10.434, 10.436, 10.437.

5

